Citation Nr: 1122541	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of hepatitis C.

2.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony before a Decision Review Officer (DRO) at the RO in November 2008.  A transcript of this hearing is included within the Veteran's claims file.

In an April 2010 decision, the Board remanded this matter to the RO for further development.  The case is once again before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

A remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Court of Appeals for Veterans Claims (Court) in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Further, in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."

In this context, and as a clarifying point, the Board observes that the Veteran has offered testimony alleging in-service risk factors relevant to hepatitis C.  Specifically, the Veteran claimed at the November 2008 DRO hearing that during service, he had numerous sexual encounters with different women, was inoculated by an air gun and received a tattoo with a shared needle.  The Board also notes that the Veteran's November 1970 enlistment examination noted healed needle marks in his left antecubital fossa.  The Veteran reported, at that time, that he had experimented with heroin a few times over a period of months, but was never addicted.  

A March 1972 Medical Clearance Report noted that a drug test was presumed negative because no positive results had been received after 10 days.  A May 1972 service treatment record indicated that the Veteran was brought to the dispensary and was apparently "coming down" off of drugs.  A June 1972 service treatment record indicated that the Veteran was brought to the dispensary with ataxia and exhibited slurred speech and a disheveled appearance.  The Veteran was diagnosed with improper use of drugs at that time.  It was indicated the next day that the Veteran's condition was probably due to the use of barbiturates.

The Board notes that the Veteran's July 1972 separation examination does not indicate any marks associated with potential heroin use, as were previously noted on his November 1970 enlistment examination.  Further, while the July 1972 separation examination indicated a non-reactive serology report, the Board acknowledges that it is common medical knowledge that hepatitis C was not recognized prior to the late 1980s.

In its April 2010 remand, the Board explicitly rejected the Veteran's claim of receiving a tattoo in service as the July 1972 separation examination did not indicate the presence of a tattoo on the Veteran's body.  The Board also found that the Veteran's private and VA medical records reflected that he is currently diagnosed with chronic hepatitis C; however, there was insufficient competent medical evidence of record to make a decision to determine whether his hepatitis C was related to his service.

The Board requested that the Veteran be scheduled for a VA examination in order to determine the nature and etiology of his hepatitis C.  The Board explicitly instructed the examiner to consider the Veteran's reported sexual contacts in service and the history of inoculation by use of an air gun in service, as well as the history of heroin use prior to service.  The Board also instructed the examiner to consider other major risk factors for the hepatitis C virus, including receipt of blood or blood products before 1992; intravenous drug use; occupational exposure to contaminated blood or fluids via employment in patient care or clinical laboratory work; high-risk sexual practices; intranasal cocaine; hemodialysis; organ transplants; and body piercing or tattooing.  The Board stated that all opinions are to be accompanied by a clear rationale consistent with the evidence of record.

A review of the post-remand May 2010 VA examination report reveals that although the examiner considered the Veteran's history of heroin use prior to service as well as the other major risk factors for contracting the hepatitis C virus, he did not specifically consider the Veteran's reported sexual contacts in service and the history of inoculation by use of an air gun in service when determining the nature and etiology of the Veteran's hepatitis C.  The examiner merely opined that, based on the November 1970 enlistment examination, the Veteran most likely contracted hepatitis C through needle use from heroin prior to service and that the hepatitis C was not aggravated during service.  The examiner did not explain why he considered this to be a more likely source of the infection than the air gun inoculations of the sexual contact in service.  

Because VA failed to comply with the Board's April 2010 remand instruction to consider, when determining the nature and etiology of the Veteran's hepatitis C, the Veteran's reported sexual contacts in service and history of inoculation by use of an air gun in service, the Board has no discretion and must again remand the Veteran's claims back to the RO for an opinion that adequately addresses the Board's instructions.

Once again, the Board also finds that the Veteran's claim for service connection for rheumatoid arthritis, to include as secondary to hepatitis C, is inextricably intertwined with his claim of service connection for hepatitis C.  Therefore, the issue continues to be held in abeyance pending completion of the development enumerated below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should forward the Veteran's claims file to the VA examiner who conducted the May 2010 VA examination, or to a VA examiner with appropriate expertise (if the May 2010 VA examiner is no longer available), and request that he or she prepare an addendum to the medical opinion that was provided in the May 2010 VA examination report concerning the above-referenced hepatitis C claim.  The examiner must have access to and review the Veteran's entire claims file, including this REMAND.

The examiner is directed to consider the Veteran's reported sexual contacts in service and the history of inoculation by use of an air gun in service when determining the nature and etiology of the Veteran's hepatitis C.  The examiner should explain why he considers one risk factor to be a more likely source of the infection than another.  As noted above, the Board, in its April 2010 remand, rejected the Veteran's claim of a self-administered tattoo in service.  All opinions are to be accompanied by a clear rationale consistent with the evidence of record and sound medical principles.

2. In the event that the Veteran's hepatitis C is found to be causally related to service, schedule the Veteran for an examination to determine the nature, extent, and etiology of his rheumatoid arthritis.  The claims file must be reviewed in conjunction with the examination.  All necessary tests should be accomplished.

The examiner is asked to render an opinion on whether it is at least as likely as not that the Veteran's rheumatoid arthritis is proximately due to or the result of his hepatitis C, or is otherwise at least as likely as not related to any incident of active service.  A complete rationale should be provided.

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


